DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 6 recite “a first dielectric layer” and “a second dielectric layer,” respectively, which are different than the first silica dielectric and the second silica dielectric as recited in claim 1.  
It should be noted that Applicant has not noted any support for their amendments.  Looking to the specification, there are only ever as many as two dielectric layers in the device at one time (e.g. first silica dielectric 122 and second silica dielectric 122)  Therefore, there is no support for “a first dielectric layer located between the first silica dielectric layer and the first semiconductor wafer” as recited in claim 3, or “a second dielectric layer between the second silica dielectric layer and the second semiconductor wafer” as recited in claim 6.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hachigo et al (US 20140225529 A1, hereinafter Hachigo) in view of Adib et al. (US 2017/0036419 A1, hereinafter Adib).
With regards to claim 1, Hachigo discloses a semiconductor structure, (FIG. 4) comprising: 
a first silica dielectric layer (joint film 12a, see Paragraph [0041]: “SiO2”) disposed on a first semiconductor wafer; (Si support substrate 11, see Paragraph [0032]) and 
a second silica dielectric layer (joint film 12b, see Paragraph [0041]: “SiO2”) disposed on a second semiconductor wafer, (group III nitride film 13, see Paragraph [0064])
the first silica dielectric layer is bonded to the second silica dielectric layer, (See FIG. 3)
However, Hachigo does not explicitly teach the first silica dielectric layer and the second silica dielectric layer each comprises silica nanoparticles with diameters no more than 10 nm; and the first silica dielectric layer is bonded to the second silica dielectric layer, wherein a covalent bond at a bonding interface has a bond strength of at least 2.0 J/m2.
2.  (Paragraph [0052]: “a fully covalently bonded wafer pair as achieved during high temperature processing (on the order of 400 to 800° C.) has adhesion energy of ˜1000-3000 mJ/m.sup.2” where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))
It would have been obvious to one of ordinary skill in the art to modify the device of Hachigo in view of the bonding of Adib, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the low permeability and improved temperature and chemical resistance of Adib allows for will enable higher performance and a longer lifetime (See Adib Paragraph [0006])

With regards to claim 2, Hachigo in view of Adib teaches the semiconductor structure of claim 1.
Adib further teaches wherein the covalent bond comprises a Si-O-Si bond.  (See Paragraph [0052])

With regards to claim 12, Hachigo in view of Adib teaches the semiconductor structure of claim 1.
However, while Hachigo in view of Adib does not explicitly teach wherein the first silica dielectric layer comprises a thickness in a range between 10 nm and 100 nm, it should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the size of the wafers would not perform differently than the prior art.

With regards to claim 14, Hachigo in view of Adib teaches the semiconductor structure of claim 1.
Hachigo teaches wherein the second silica dielectric layer comprises a thickness same as the first silica dielectric layer.  (See FIG. 4, where the layers are the same thickness)

With regards to claim 15, Hachigo in view of Adib semiconductor structure of claim 1.
Adib further teaches wherein the second silica dielectric layer comprises a thickness different from the first silica dielectric layer.  (Paragraph [0045]: “Thickness 18 may be from about 0.2 to 3 mm, or greater, for example 0.2, 0.3, 0.4, 0.5, 0.6, 0.65, 0.7, 1.0, 2.0, or 3 mm, or greater…” Paragraph [0046]: “The thickness 28 of the thin sheet 20 is 300 microns or less.” Where 300 microns and 0.2 mm are different, where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the size of the wafers would not perform differently than the prior art.)

With regards to claim 16, Hachigo in view of Adib teaches the semiconductor structure of claim 9.
 It should be noted that the limitation “wherein the third dielectric layer comprises the first silica dielectric layer and the second silica dielectric layer fused together through a heat treatment.” Is being treated as a product by process limitation, and will not be given patentable weight. (See at least MPEP 2113)

With regards to claim 17, Hachigo in view of Adib teaches the semiconductor structure of claim 1.
It should be noted that the limitation “wherein the bonding interface between the first wafer and the second wafer comprises a center zone bonded by applying a first pressure” Is being treated as a product by process limitation, and will not be given patentable weight. (See at least MPEP 2113)

With regards to claim 18, Hachigo in view of Adib teaches the semiconductor structure of claim 17.


With regards to claim 19, Hachigo in view of Adib teaches the semiconductor structure of claim 18.
Adib further teaches wherein the bonding interface between the first wafer and the second wafer comprises a radial van der Waals force.  (Paragraph [0048]: “The controlled bonding force is achieved by controlling the contributions of van der Waals (and/or hydrogen bonding)…” See also FIG. 1)  It should be further noted that the 

With regards to claim 20, Hachigo in view of Adib teaches the semiconductor structure of claim 1.
Hachigo further teaches wherein the first semiconductor wafer and second semiconductor wafer comprise silicon, (Si support substrate 11, see Paragraph [0032]) germanium, III-V semiconductor, (group III nitride film 13, see Paragraph [0064]) silicon carbide, silicon on insulating, or any combination thereof.   

Response to Arguments
Applicant’s arguments, filed 10/22/2021, with respect to the rejection(s) of claim(s) 1-8, 12, and 14-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hachigo in view of Adib as recited above.  Additionally, the amendments further give rise to new 112a rejections for claims 3-8 as recited above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812